Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because 

the claimed invention is directed to data collection and display without significantly more. 
Claim 1 recites, “receiving sources data” “receiving an indication of an amount of energy” and “determining an amount of energy wasted.” and “determining an allocation of the at one source”  which analyzed under Step 2A Prong Two, is understood as a data collection and manipulation without significantly more. 
This judicial exception is not integrated into a practical application. Claim 1 does display the judicially exception that also does not add anything significant.  This can be considered insignificant extra solution activity to the judicial exception in the form of data display. 
Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
independent Claims 12 and 17 is substantially similar to claim 1 and are thus rejected under the same rationale as claim 1 above.

Dependent claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 2-11 either further define the data collected or further define the display of said data. 
This judicial exception is not integrated into a practical application similarly to the independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brzezowski (U.S. PG Pub. 2009/0088991).

As to claim 1, Brzezowski teaches perform the steps of: receiving source data indicative of an amount of energy from at least one energy source (fig. 7 – energy from solar panels); receiving an indication of an amount of energy used by at least one energy consumption process[0443]; determining an amount of energy wasted by the at least one energy consumption process (unused energy from solar); determining an allocation of the at least one energy source based at least in part on a maximization of used energy and a minimization of wasted energy (fig. 7 – using all solar and the wasted energy goes to the grid)[0106]; and generating a visualization representing an amount of the at least one energy source used, the amount of energy used in the at least one energy consumption process, and the amount of energy wasted in the at least one energy consumption process (fig. 7)[0080].  Brzezowski teaches monitoring energy sources, energy produced, energy used and energy wasted.  Using this data a display presents it to a user.

As to claim 2, Brzezowski teaches further comprising the steps of: determining if the at least one energy source is a benign source of energy or a harmful source of energy (Renewable vs fossil fuel); and further determining the resource allocation based at 

As to claim 5, Brzezowski teaches wherein the at least one energy consumption process is at least one of public and private social infrastructure and transportation (fig. 7 – Building).  

As to claim 6, Brzezowski teaches wherein the at least one energy source is at least one of nuclear, coal, wind, water, and solar (fig. 7 – solar).  

As to claim 7, Brzezowski teaches wherein the visualization is two dimensional and provides at least one color coded region, and wherein the color coded region is indicative of the amount of energy consumption (fig. 7)[0080].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski (U.S. PG Pub. 2009/0088991) in view of Bain (U.S. PG Pub. 2019/0372345).


Brzezowski teaches most of the claimed invention, but fails to explicitly teach all of the claimed invention, however, these are obvious variations as taught by Bain as follows:

As to claim 3, Bain teaches comprising the step of generating an allocation visualization displaying the allocation of the resources, wherein the allocation of the at least one energy source is further based on a monetary cost of the at least one energy source[0074].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Bain into the system and methods as disclosed by Brzezowski.  The motivation to combine is that Bain teaches using a platform that uses an optimization algorithm to determine the best source of energy to use [0254].

  

As to claim 11, Brzezowski teaches 48continuously monitoring the at least one energy source and the at least one energy consumption process (abstract). 

As to claim 11, Bain teaches updating, the visualization to represent the at least one energy consumption and an adjustment in allocation to maintain optimal allocation of the resources defined by the user[0339], wherein optimal allocation of the at least one energy source further includes a monetary cost of the at least one energy source and a monetary cost of the at least one energy consumption process[0339].  

Claims 12 and 17 seem to be the limitations of claim 1, 2 and 3 combined.  The prior art combination teaches all of the limitations and can be seen above. 
 
As to claim 13, Brzezowski teaches further comprising the steps of: continuously monitoring the at least one energy consumption process (abstract).

As to claim 13, Bain teaches updating the visualization to represent the energy consumption and adjustment in allocation to maintain the optimal allocation of the resources[0339].  

As to claim 14, Brzezowski teaches wherein the allocation of resources is further based at least in part on the amount of energy consumed in the at least one energy consumption process and the amount of wasted energy in the at least one energy consumption process [0106].

As to claim 15, Bain teaches wherein a plurality of relative quantities are layered on top of each subsequent layer to display a relative quantity between the at least one energy source on the first axis and the at least one consumption process on the second axis (fig. 12).  

As to claim 18, Bain teaches wherein the allocation optimization is further based on a monetary cost of at least one of the at least one energy source and the at least one energy consumption process[0339], and wherein the computer executable instructions are further configured to present a second visualization indicative of the monetary cost (fig. 20).  

As to claim 19, Brzezowski teaches wherein the first visualization comprises three- dimensional layers representing a relative quantity of the resources relative to a use type (fig. 8).  

As to claim 20 the combination teaches wherein the first visualization, the second visualization, and the third visualization are updated continuously (Brzezowski abstract, .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski (U.S. PG Pub. 2009/0088991) in view of Inoue (U.S. PG Pub. 2016/0093074).

As to claim 8, Brzezowski teaches displaying a relationship between at least one energy source, and at least one consumption process, quantity of energy (fig. 7)  However,  Brzezowski fails to explicitly teach that that the display is three-dimensional.  Although it is very well known to display data in 3 dimensions Examiner has included Inoue to show that it is well known in the art.  As to claim 8, Inoue teaches that various energy parameters can be displayed in 3-d plot  [0019].  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brzezowski with Inoue since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). The predictable result would the displaying of 3-D plots as is done in Inoue into the system and methods of Brzezowski.

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski (U.S. PG Pub. 2009/0088991) in view Inoue (U.S. PG Pub. 2016/0093074) in view of Zazueta-Hall (U.S. PG Pub.2014/0210845).


Brzezowski in view of Inoue teaches most of the claimed invention, but fails to explicitly teach the limitations of claims 9 and 10. However, these are obvious variations as taught by Zazueta-Hall as follows:

As to claim 9, Zazueta-Hall teaches wherein data (such as the data from is further broken down into subcategories layered on top of each subsequent layer to display a relative quantity of the subcategories [0019].  

As to claim 10, Zazueta-Hall teaches wherein the visualization is three dimensional and displays drilled down regions indicative of relationships between subcategories of the at least one energy source and subcategories of the at least one energy consumption process [0117].  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski (U.S. PG Pub. 2009/0088991) in view of of Bain (U.S. PG Pub. 2019/0372345) in view Inoue (U.S. PG Pub. 2016/0093074) in view of Zazueta-Hall (U.S. PG Pub.2014/0210845).


As to claim 16, Brzezowski in view of Bain teach displaying a relationship between at least one energy source, and at least one consumption process, quantity of energy (fig. 7)  However,  Brzezowski fails to explicitly teach that that the display is three-dimensional.  Although it is very well known to display data in 3 dimensions Examiner has included Inoue to show that it is well known in the art.  As to claim 8, Inoue teaches that various energy parameters can be displayed in 3-d plot  [0019].  

Brzezowski in view of Bain and Inoue teaches most of the claimed invention, but fails to explicitly teach all the limitations of claims 16. However, these are obvious variations as taught by Zazueta-Hall as follows:


As to claim 16, Zazueta-Hall teaches displaying drilled down regions indicative of a relationship between subcategories of energy parameters [0019].  

Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimode (U.S. Pat. 6,885,914) teaches power sources and determining how much of each source is transmitted to customers.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119